DETAILED ACTION
Title
	The examiner suggests that applicant amends the title in such a way as to offer a little additional clarity. Specifically, the examiner finds the term “Camp Car” confusing. A preferred title would be “Camp Wagon” or “Camp Cart.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim must be in one sentence form only. Currently, claim 1 includes two sentences.
Claim 5 recites the limitation "that sliding sleeve.” There is insufficient antecedent basis for this limitation in the claim. Examiner believes Applicant intended to depend claim 5 from claim 4 rather than claim 1. For purposes herein, the examiner reads the limitation as depending from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2015/0035258).
In re claim 1, Chen discloses a type of camp car, which is characterized that camp car body is included. Camp car body includes front guardrail and rear guardrail (reals to which front and rear wheels are attached – see figs. 1-2), the rear end face of front guardrail is provided with front upper side-tube (upper perimeter tube forward of hinge 50), the front end face of rear guardrail is provided with rear upper side-tube (upper perimeter tube rear of hinge 53), front upper side- tube and rear upper side-tube are mutually connected (via hinge device 53/50), the location near the bottom between front guardrail and the rear guardrail is provided with supporting plate (34), the middle of the front end face of front guardrail is provided with operation pull-rod (21), and the bottoms of both front guardrail and rear guardrail are provided with moving rollers (fig. 2).
In re claim 2, Chen discloses the gap between moving rollers at bottom of front guardrail is smaller than the gap between moving rollers at bottom of rear guardrail (clear from fig. 7).
In re claim 3, Chen discloses the connection between front upper side-tube and rear upper side-tube is provided with upper side-tube connector (hinge device 53/50), the location between upper side-tube connector and supporting plate is provided with the middle supporting tube (43), the middle of supporting plate is provided with T-connection piece to coordinate with middle supporting tube (79).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied above.
In re claim 10, the examiner takes official notice that it is well known and conventional in the art to use fabric for lining a camp bed body. See, for example, par. 2 of Chen which teaches fabric also lines the side within wagons.
Allowable Subject Matter
Claims 4, 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/Primary Examiner, Art Unit 3618